Citation Nr: 1046235	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  07-03 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
acromioplasty residuals of the left shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

Appellant (the Veteran) had active service with the United States 
Army from March 1974 to August 1994.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran failed to report for an August 2010 Board hearing at 
the RO without explanation or request to reschedule.  
Accordingly, the Board will proceed to a decision on this appeal 
as if the hearing request had been withdrawn.  See 38 C.F.R. § 
20.704(d) (2010) (failure to appear for a scheduled hearing 
treated as withdrawal of request).  


FINDING OF FACT

The Veteran's acromioplasty residuals of the left shoulder are 
manifested by limited motion due to pain that is the functional 
equivalent of motion greater than 25 degrees from the side.


CONCLUSION OF LAW

The criteria for a disability rating higher than 20 percent for 
acromioplasty residuals of the left shoulder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5201 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a February 2006 pre-rating letter, the RO notified the Veteran 
of the evidence needed to substantiate his claim.  This letter 
also satisfied the second and third elements of the duty to 
notify by delineating the evidence VA would assist him in 
obtaining and the evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
and all of the identified post-service private and VA treatment 
records, as well as the records of the Social Security 
Administration's (SSA's) disability determination.  In addition, 
the Veteran was afforded two VA examinations.  These examinations 
were adequate because each was performed by a medical 
professional based on a review of claims file, solicitation of 
history and symptomatology from the Veteran, and a thorough 
examination of the Veteran.  The resulting diagnoses and 
rationales were consistent with the examination and the record.  
Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

II.  Analysis

Disability ratings are determined by application of the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the Veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  When a 
question arises as to which of two ratings applies under a 
particular Diagnostic Code, the higher rating is assigned if the 
disability more closely approximates the criteria for the higher 
rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet .App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).  The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

In addition, when evaluating musculoskeletal disabilities, VA 
must consider granting a higher rating in cases in which the 
claimant experiences additional functional loss due to pain, 
weakness, excess fatigability, or incoordination, to include with 
repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on limitation of 
motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  With any 
form of arthritis, painful motion is an important factor of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  See 38 
C.F.R. § 4.59.

In the May 1995 rating decision, the RO granted service 
connection and assigned an initial 20 percent rating for 
acromioplasty residuals of the left shoulder, pursuant to 
Diagnostic Code 5202, effective September 1, 1994.  The May 2006 
decision on appeal continued the 20 percent rating, but applied 
Diagnostic Code 5201.  The Veteran has been described as right -
handed.  Accordingly, his left shoulder is the minor appendage.  

In regard to the minor appendage, under Diagnostic Code 5202 
(humerus, other impairment of), loss of humeral head (flail 
shoulder) warrants a 70 percent rating.  Nonunion of the humerus 
(false flail joint) warrants a 50 percent rating.  Fibrous union 
of the humerus warrants a 40 percent rating.  Recurrent 
dislocation of the humerus at the scapulohumeral joint warrants a 
20 percent rating where there are frequent episodes and guarding 
of all arm movements, or with infrequent episodes, and guarding 
of movement only at shoulder level.  Malunion of the humerus with 
either marked or moderate deformity warrants a 20 percent rating.

Under Diagnostic Code 5201, a 20 percent rating is assignable for 
motion of the minor arm that is limited between the side and 
shoulder level.  A maximum 30 percent rating is assigned where 
motion of the minor arm is limited to 25 degrees from the side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The current 20 percent evaluation contemplates pain on motion and 
motion greater than 25 degrees from the side.  In order to 
warrant a higher evaluation, there must be the functional 
equivalent of limitation of flexion to 25 degrees or less due to 
pain, weakness, fatigue, or incoordination.  

The report of VA examination in January 2009 reveals no objective 
evidence of edema, effusion, weakness, tenderness, redness, heat, 
subluxation, or guarding of movement.  Range of motion was 
measured to 110 degrees of flexion, with onset of pain at 90 
degrees.  The Veteran could abduct to 130 degrees, with onset of 
pain at 100 degrees.  He had external rotation to 55 degrees, 
with onset of pain at 40 degrees.  He had internal rotation to 90 
degrees.  Joint function was not additionally limited by pain, 
fatigue, weakness, lack of endurance, or incoordination after 
repetitive use.  X-rays revealed post-operative changes, but 
otherwise normal.  

The Veteran complained of weakness, stiffness, giving way, and 
lack of endurance.  He reported no swelling, heat, redness, 
locking, fatigability, or dislocation.  Pain was described as 
constant and "crushing," aching, and sharp.  The Veteran 
described his pain as 10 out of 10.  The pain can be elicited by 
physical activity.  In terms of functional impairment, the 
Veteran reported that he can't lift things up.

VA examination in June 2005 revealed anterior flexion was limited 
to 120 degrees, with pain beginning severely at 90 degrees; 
abduction was limited to 110 degrees, with pain beginning at 80 
degrees; external and internal rotation were limited to 45 
degrees in both of those planes, with pain throughout.  After 
five reps in all those planes, he experienced increased 
discomfort but no real change in range of motion. 

Thus, the evidence establishes that the Veteran has pain-free 
motion of the left shoulder to 90 degrees of flexion, and to 80 
degrees of abduction.  Such range of motion is contemplated by 
the rating criteria for the 20 percent level, and does not more 
nearly approximate the criteria for a 30 percent rating.  

The Board acknowledges that the Veteran has complained of extreme 
pain, rated at 10 out of 10, and described as constant and 
crushing.  He stated that he is unable to use his left arm for 
any reason.  However, to the extent that pain is associated with 
range of motion, this has specifically been reported by the 
examiners, and considered in assigning the current rating.  It is 
important to note that the January 2009 examiner specifically 
found that joint function was not additionally limited by pain, 
fatigue, weakness, lack of endurance, or incoordination after 
repetitive use.  The Veteran has not explained why the basis for 
his assertion that he is unable to use his arm, and the objective 
findings do not support this assertion.  In fact, he has 
demonstrated on examination that he can use his left arm.  Thus 
regarding his assessment of severity, the Board finds his 
statements lacking in credibility.  

The Board has considered whether any other diagnostic code is 
appropriate in this case, but this does not appear to be the 
case.  However, the demonstrated range of motion is clearly 
inconsistent with ankylosis (Diagnostic Code 5200).  There is 
also no indication of loss, nonunion, or fibrous union of humeral 
head (Diagnostic Code 5202).  Accordingly, the Board finds that 
Diagnostic Code 5201 is the most appropriate in light of the 
functions affected, anatomical localization, and symptomatology 
reported.  

In conclusion, the criteria for a rating higher than 20 percent 
for acromioplasty residuals of the left shoulder are not met.  

When a claimant is awarded service connection and assigned an 
initial disability rating, separate disability ratings may be 
assigned for separate periods of time in accordance with the 
facts found.  Such separate disability ratings are known as 
staged ratings.  See Fenderson, 12 Vet. App. at 126 (noting that 
staged ratings are assigned at the time an initial disability 
rating is assigned).  In Hart, the Court extended entitlement to 
staged ratings to claims for increased disability ratings where 
"the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings."  21 Vet. App. 505, 511 (2007).  Here, in 
light of the evidence discussed above, the disability has not 
significantly changed and a uniform evaluation is warranted.

Consideration of referral for an extraschedular rating requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
Jul. 17, 2009).  The first question is whether the schedular 
rating adequately contemplates the Veteran's disability picture.  
Thun, 22 Vet. App. at 115.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the Veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted. 

Here, the rating criteria clearly contemplate the Veteran's 
disability picture.  They include symptomatology of the type 
reported by the Veteran and by medical professionals on clinical 
evaluation.  Significantly, the rating criteria include higher 
ratings where symptomatology of the appropriate degree is 
demonstrated.  As such, the Board concludes that extraschedular 
referral is not warranted.  

In reaching the above conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).




ORDER

A disability rating in excess of 20 percent for acromioplasty 
residuals of the left shoulder is denied.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


